Case 4:14-cv-01698 Document 1451 Filed on 08/14/19 in TXSD Page 1 of 2

United States.Courts
Southern District of Texas
FILED

Mr.jJesse P.Skinner AUG 14 2018
TDOCI# 599362/Eastham
2665 Prison Rd.#1 David J. Bradley, Clerk of Court

Lovelady,Texas 75851
August 12,2019

Clerk,

United States District Court
Southern District of Texas
P.Q.Rox 61010

Houston,Texas 77208

RE® Request for copy of Court's Docket Sheet in Case
Number No.4:14-CV-01698,Cole et al V.Livingston et. al:-

Dear Hon.Clerk:

The purpose of this inquiry is to (Purchase) copies of
Legal Materials from the above listed case number.

Also,please farward order forms and cost of (Court's Docket
Sheet) for case number 4:14-cv-01698,as soon as possible,
due to the ongoing Extreme Heat Litigation [Live] in ,
Skinner V.Collier et al No.9:18 CV 139 Eastern District
Court of Texas.

I thank you for your attention and time to this matter!
I await your response.TI Remain. ‘

qeeY

yas F Ab rer

eA P.Skinner

ips/anl/file.

 
Mr.Jesse P.Skinner

TDCI# 5993 Sapetk t4ehy-01698 Document 1451 Filed on 08/14/19-1B-FXSP- Bag ez. Sanc

2665 Prison Rd.#1 DVALLAS TX 750
Lovelady,Texas 75851 22 ALAS DOtO PM SL

 

Clerk, United States District Court
Southern District Of Texas
P,O.Box 61010

United

Stateg Houston,Texas 77208
Southern Diatlet ona
FILER “*as

AUG 14 aotq

D
avid J, Bradley, Elork of Court

TPE Lt 12 aahad yids] pda gpivnef] pepepal gag) yp fpaber dy fa dpajedy ea fgll) ppl
